Citation Nr: 0717676	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-41 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for mood disorder.

2.  Entitlement to service connection for a digestive 
disorder as secondary to medications taken for service-
connected disabilities.

3.  Entitlement to service connection for thoracic disc 
disease, to include as secondary to service-connected 
disability of mechanical back syndrome.

4.  Entitlement to service connection for cervical spine disc 
disease, to include as secondary to service-connected 
mechanical back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran served in the Army Reserve from March 27, 1970 to 
August 27, 1972, and sustained an injury during Reserve Duty 
Training on May 11, 1970.  

The Board of Veterans' Appeals (Board) initially notes that 
the veteran's original claim on appeal included the issue of 
entitlement to an initial rating in excess of 40 percent for 
his service-connected mechanical back syndrome.  However, at 
the time of the veteran's hearing before the Board in January 
2007, the veteran withdrew this claim from his appeal.  The 
Board therefore finds that this issue is no longer a subject 
for current appellate review.  38 C.F.R. § 20.204(b) (2006).

The Board further notes that in his original claim on appeal, 
the veteran sought an evaluation in excess of 10 percent for 
his service-connected mood disorder.  Thereafter, an August 
2003 rating decision increased the rating for this disorder 
to 30 percent, effective from January 2002.  The veteran has 
continued the appeal.

The issues of entitlement to service connection for thoracic 
disc disease and cervical spine disc disease, to include as 
secondary to service-connected mechanical back syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to April 5, 2005, the veteran's mood disorder was 
manifested by symptoms that were productive of not more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  Effective from April 5, 2005, the veteran's mood disorder 
was manifested by symptoms that were productive of reduced 
reliability and productivity but not with deficiencies in 
most areas or total occupational and social impairment.  

3.  Gastroesophageal reflux disease (GERD) has been related 
to the veteran's medications for service-connected disability 
by competent medical opinion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
mood disorder prior to April 5, 2005 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9435 (2006).

2.  Mood disorder is 50 percent disabling effective from 
April 5, 2005 according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9435 (2006).

3.  GERD is proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence needed to substantiate 
his claim for an increased rating.  The Board would further 
note that as a result of the veteran's decision to grant 
service connection for GERD as secondary to medication for 
service-connected disability, any failure to notify and/or 
develop this claim cannot be considered prejudicial to the 
veteran.

First, a May 2003 letter advised the veteran of the evidence 
necessary to substantiate his claim for an increased rating 
for his mood disorder, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A June 2006 letter from the RO also advised the veteran of 
the bases for assigning ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the May 2003 VCAA notice letter did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and the 
record does not indicate that there are any outstanding 
pertinent records or documents that have not been obtained or 
that are not adequately addressed in records or documents 
already contained in the claims file.  The veteran has also 
not indicated any intention to provide any additional 
evidence in support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that remand of the veteran's claim for an initial rating in 
excess of 30 percent for mood disorder for further notice 
and/or development under the VCAA would be an unnecessary use 
of VA time and resources.


II.  Entitlement to an Initial Rating in Excess of 30 percent 
for Mood Disorder

The veteran's mood disorder has been evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 
(2006).  The rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

The  rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9435.

The Board first notes that VA examination in July 2002 
revealed that the veteran had been losing sleep and had 
difficulty with concentration.  He also stayed anxious and 
frustrated.  He further complained of tiring easily and had 
been prescribed medication for depression and to help him 
relax.  Despite this, he still complained of intermittent 
depression and anxiety.  His job situation was also 
reportedly stressful.  Mental status examination revealed an 
anxious and depressed mood, and his affect was constricted.  
He denied any suicidal ideation but expressed feelings of 
helplessness and becoming easily aggravated.  Cognitive 
functions were within the normal range and his insight and 
judgment were found to be fair.  The examiner assigned a 
global assessment of functioning scale score of 60-65.  

However, at the veteran's VA mental disorders examination on 
April 5, 2005, the veteran complained of increasing 
difficulty meeting his responsibilities as a contract 
administrator for the Navy.  In this regard, he noted greater 
difficulty with focusing, and that it took longer for him to 
do things that previously came easily to him.  He continued 
to describe a good relationship with his spouse and 
stepchildren, but had backed away from friends.  He also 
continued to have sleep and irritability problems, but denied 
any suicidal ideation.  Mental status examination revealed 
anxious mood and congruent affect.  He admitted to having 
suicidal thoughts but no plans and there was no evidence of 
gross memory loss or impairment.  The examiner commented that 
the veteran continued to endorse depressive symptoms related 
to his chronic back and shoulder pain.  The veteran reported 
that he had significant sleep problems due to pain and 
diminished ability to concentrate, but did not demonstrate 
any significant impairment in judgment.  The examiner 
assigned a GAF score of 51.

In a statement dated in January 2006, a coworker stated that 
she had observed that during the past 6 months, she had 
noticed small changes in the manner the veteran carried out 
his responsibilities, with problems such as forgetfulness and 
slower production time.  A statement from the veteran's 
spouse was also received in January 2006, and notes how the 
veteran demonstrated decreased energy, difficulty sleeping, 
extreme moodiness, a decreased desire to socialize, daily 
depression, and forgetfulness.  

VA psychiatric consultation in December 2006 revealed that 
the veteran continued to report a decline in work 
capabilities, panic, excessive worrying, and depressed moods 
with hypersomnia on weekends.  He continued to drag himself 
to work, but experienced greater errors, anxiety, and 
depression.  Mental status examination revealed blunted 
affect and depressed and anxious mood.  The examiner assigned 
a GAF of 48.  

At the veteran's hearing before the Board in January 2007, 
the veteran testified as to how he had become more irritable, 
had shut out his friends, and continued to be under 
medication for depression.

Thus, while the veteran did not complain of forgetfulness and 
estrangement from friends in July 2002, and was therefore 
assigned a GAF at that time in the range of 60 to 65 that 
more nearly approximated the criteria for a 30 percent 
rating, as of April 5, 2005, he reported increased difficulty 
with his sleep, anxiousness, decreased concentration, 
forgetfulness, fluctuation in energy level, mood 
irritability, and loss of interest, and a GAF of 51 was 
assigned.  

Therefore, in evaluating whether the veteran's adjustment 
disorder meets the criteria for the next higher rating of 50 
percent, although VA examination in April 2005 determined 
that veteran's symptoms were consistent with a GAF of 51, 
because such symptoms essentially continued or even worsened 
through the veteran's consultation in December 2006 that were 
found to be consistent with a GAF of 48, the Board will give 
the veteran the benefit of the doubt, and find that the 
veteran's depression, anger, irritability, and problems with 
sleep are sufficiently consistent with the next higher rating 
criteria to warrant a 50 percent evaluation under the 
criteria, effective from April 5, 2005.  38 C.F.R. §§ 4.7, 
Diagnostic Code 4.130 (2006).

The Board does not, however, find that the veteran's symptoms 
are consistent with the type of symptoms required for a 70 
percent evaluation in that while he has noted difficulty with 
maintaining relationships and continues medication for 
depression, he has exhibited few, if any, of the remaining 
criteria necessary for a 70 percent rating.  

The Board also finds that the evidence does not demonstrate 
total social and industrial impairment for a 100 percent 
rating under the applicable rating criteria.  For a 100 
percent rating, the "new" criteria specifically require a 
showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.


III.  Entitlement to Service Connection for a Digestive 
Disorder as Secondary to Medications Taken for Service-
Connected Disabilities

In addition, the veteran contends that he currently suffers 
from a digestive disorder that is related to the medication 
he has been taking for his service-connected disabilities.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).

A January 1991 private medical record from Dr. Rao reflects 
an impression of small hiatal hernia.  Endoscopic evaluation 
in October 1996 revealed an impression of hiatal hernia with 
minimal esophagitis and duodenitis.  

A June 2001 private medical record from Dr. Rao reflects an 
assessment that included GERD.  A June 2003 treatment record 
from Dr. Rao notes that the veteran had been followed at VA 
by Dr. Imber, and that he had been taking Zantac, Naprosyn, 
Xanax, and Celexa.  He was no longer taking Celebrex.  The 
assessment included hiatal hernia, reflux esophagitis.  

An August 2003 medical statement from Dr. Rao indicates that 
the veteran had a hiatal hernia with erosive esophagitis and 
short segment of Barrett's esophagitis.  Dr. Rao noted that 
the veteran's symptoms of reflux remained well-controlled 
with the exception that under stressful situations, he 
developed mild symptoms of his esophageal reflux disease.  

A September 2003 private medical report from Dr. Rao reflects 
that the veteran had a history of hiatal hernia, GERD, and 
Barrett's esophagus.  It was noted that the veteran had had 
recurrent problems with duodenitis, ulcer disease, and 
gastritis.  Dr. Rao indicated that over the years, it 
appeared that the veteran's gastrointestinal (GI) problems 
had been exacerbated by his depression, stress, and 
medications used for treating his other medical problems, 
including arthritis, noting that this aggravated his peptic 
condition and upper GI disorder.  This examiner therefore 
opined that there appeared to be a cause and effect 
relationship between the veteran's chronic medical problems, 
psychiatric problems, and his GI disorder.  

August 2004 VA examination by nurse practitioner Shoemaker 
reflects that the veteran reported noticing gastric symptoms 
around 1980.  He had been on Motrin, Naproxem, and Celebrex 
in the past, and was currently on Betra, Alprazolam, 
Bupropion, and Citalopram.  He also took hydrocodone and 
acetaminophen for join pain.  The veteran had experienced 
less reflux since increasing the dosage of Prilosec.  The 
examiner noted a 1996 report was positive for chronic 
enterogastritis, without mention of hiatal hernia or 
esophagitis.  The diagnoses were hiatal hernia, GERD with 
Barrett's esophagitis, no active gastric ulcer disease, and 
chronic enterogastritis.  The examiner opined that while non-
steroidal anti-inflammatory drugs (NSAIDs) could cause 
gastritis, it would be unlikely that they would cause hiatal 
hernia.  The examiner commented that the veteran had other 
risk factors for GERD such as obesity and smoking, so to 
relate his GERD symptoms to his NSAIDS would be speculative.  
The examiner further indicated that certain GI symptoms could 
be caused by the veteran's current medications, but that the 
veteran denied any current GI symptoms.  

A VA outpatient record from February 2005 reflects Dr. 
Imber's opinion with respect to the veteran's acid 
reflux/GERD that it was at least as likely as not caused by 
his service-connected disabilities, for which he had had to 
take pain relief medications which aggravated the GERD, 
including anti-arthritis medications.

In a June 2005 medical statement, Dr. Rao reiterates his 
opinion from September of 2003.  

At the veteran's hearing before the Board in January 2007, 
the veteran testified that he had been taking various 
medications for his shoulder, back, and mood disorder, and 
that these had contributed to his digestive disorders.

The Board has carefully reviewed the record and first notes 
that it reflects current findings and/or diagnoses of GERD, 
Barrett's esophagus, hiatal hernia, and chronic 
enterogastritis.  Therefore, the Board finds that the initial 
requirement of a current disability has been met.

The Board further notes that although nurse practitioner 
Shoemaker concluded in August 2004 that it would be 
speculative to link the veteran's GERD symptoms to his use of 
NSAIDS given the veteran's history of obesity and smoking, 
Dr. Rao concluded that there appeared to be a cause and 
effect relationship between the veteran's chronic medical 
problems, psychiatric problems, and his GI disorder, and VA 
physician, Dr. Imber, concluded in February 2005 that acid 
reflux/GERD was at least as likely as not caused by his 
service-connected disabilities, for which he had had to take 
pain relief medications which aggravated the GERD, including 
anti-arthritis medications.  Consequently, the Board finds 
GERD has been related by competent medical evidence to the 
veteran's medication for service-connected disability.  The 
Board also finds that while it recognizes that nurse 
practitioner Shoemaker acknowledged her review of the claims 
file in connection with her examination of the veteran, the 
Board is impressed by the fact that long-term treating 
physicians, both VA and private, have expressed the belief 
that there is a causal connection between the veteran's GERD 
and medication for service-connected disability, and Dr. 
Imber specifically linked GERD to service-connected 
disability.  The Board would also note that while nurse 
practitioner Shoemaker specifically does not find a 
relationship between such medication and hiatal hernia, she 
does not go this far with the veteran's GERD, instead viewing 
the relationship as too speculative.  Such an opinion is not 
sufficient to overcome the opinions in favor of the claim.  
Accordingly, the Board finds that service connection for GERD 
as secondary to medication for service-connected disabilities 
is warranted.  


ORDER

Entitlement to an evaluation in excess of 30 percent for mood 
disorder prior to April 5, 2005, is denied.

Entitlement to a 50 percent, but not higher, evaluation for 
mood disorder, effective from April 5, 2005, is granted.

Entitlement to service connection for GERD is granted.


REMAND

With respect to the remaining claims for service connection 
for thoracic disc disease and cervical spine disc disease as 
secondary to service-connected mechanical back syndrome, the 
Board notes that treatment and evaluation records reflect 
findings consistent with disc disease of the thoracic and 
cervical spine, and Dr. Imber opined, after noting that the 
veteran's original in-service injury involved extreme lifting 
axial load to the entire spine in a standing position, that 
such an axial load manifested initially in the lumbar spine, 
and then later manifested in the thoracic and cervical spine.  
In addition, while the September 2005 VA spine examiner 
determined that the veteran's cervical spine disc disease was 
not related to the in-service injury since it was rotational 
in nature, he did not offer an opinion regarding the etiology 
of any thoracic disc disease, and a January 2006 nurse 
practitioner dissented with the September 2005 VA examiner's 
opinion, believing that the examiner did not fully comprehend 
the mechanism of the in-service injury.  The Board also notes 
that the in-service certificate of injury describes the 
injury occurring "while lifting a piece of equipment over 
head."  Consequently, the Board finds that the veteran 
should be provided with a new examination and opinion as to 
whether it is at least as likely as not that any current 
disability of the cervical and thoracic spine is related to 
the in-service injury as described by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should then be afforded 
an appropriate examination to determine 
the nature and etiology of any 
disability of the cervical and thoracic 
spine.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
disability of the cervical and thoracic 
spine is related to the in-service 
injury as described by the veteran.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims for service connection for 
thoracic disc disease and cervical 
spine disc disease as secondary to 
service-connected mechanical back 
syndrome should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


